Citation Nr: 0711281	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  96-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an effective date earlier than January 7, 
2002, for the award of a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

2.	Entitlement to an effective date earlier than January 7, 
2002, for eligibility to Dependents' Educational 
Assistance (DEA) under 38 U.S.C.A. Chapter 35.

3.	Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, effective from June 3, 1986.

(The matter concerning Attorney Fees is the subject of a 
separate document of the same date.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
March 1953.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Historically, the appellant appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter referred to 
as "the Court") a November 1990 Board of Veterans' Appeals 
(Board) decision that denied service connection for a left 
knee disability and bilateral sensorineural hearing loss.  
During the pendency of that appeal, the RO, in an October 
1994 rating decision, confirmed a 20 percent evaluation for 
residuals of a left peroneal nerve injury; granted service 
connection and assigned a 10 percent evaluation for 
postoperative left knee disability with post-traumatic 
arthritis, effective May 1, 1986, and a noncompensable 
evaluation for bilateral sensorineural hearing loss, 
effective June 3, 1986; and denied a TDIU. Appellant 
subsequently appealed that October 1994 rating decision.  A 
May 1995 RO hearing was held.

Appellant subsequently appealed an April 2002 rating 
decision, which granted a separate 10 percent evaluation for 
left knee instability, effective May 1, 1986; increased an 
evaluation for bilateral sensorineural hearing loss from 
noncompensable to 10 percent, effective February 14, 2002; 
and granted a TDIU and eligibility for DEA under 38 U.S.C. 
Chapter 35, effective February 14, 2002. Subsequently, by a 
February 2003 rating decision, the RO granted an earlier 
effective date of January 7, 2002 for the TDIU and DEA 
eligibility.

In a July 2004 decision, the Board granted a 10 percent 
rating for bilateral hearing loss prior to February 14, 2002 
and denied a rating in excess of 10 percent thereafter.  (The 
RO made the 10 percent rating effective as of June 1986.)  
The Board also denied the veteran's claims for a rating in 
excess 20 percent for appellant's service-connected left 
peroneal nerve injury, in excess of 10 percent for his left 
knee arthritis, and initial evaluations in excess of 10 
percent for left knee instability and bilateral tinnitus.  At 
that time, the Board remanded the veteran's claims for an 
effective date earlier than January 7, 2002 for the award of 
a TDIU and eligibility for DEA to the RO for further 
development.

The matter of a rating in excess of 10 percent for bilateral 
hearing loss, effective from June 3, 1986 is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran's current formal claim of entitlement to a 
TDIU was received on February 1, 1993.

2.	As a result of an April 2002 rating decision, the 
schedular requirements for a 60 percent combined 
evaluation (from disabilities stemming from one 
accident) were first met as of February 14, 2002.  In a 
February 2003 rating decision, the schedular 
requirements for a combined 60 percent rating for 
multiple disabilities were met as of January 7, 2002.  

3.	As of January 7, 2002, service connection was in 
effective for residuals of a left peroneal nerve injury, 
evaluated as 20 percent disabling, and residuals of a 
shell fragment wound of the left leg and a left leg 
scar, each evaluated as 10 percent disabling, left knee 
instability and osteoarthritis, each evaluated as 10 
percent disabling, tinnitus, bilateral hearing loss, and 
post traumatic right thumb arthritis, each evaluated as 
10 percent disabling and several noncompensably rated 
disabilities; the veteran's combined service-connected 
disability evaluation was 40 percent from March 21, 
1953; 50 percent from June 3, 1986, and 60 percent from 
January 7, 2002. 

4.	In a June 2006 rating decision, the RO awarded a 10 
percent disability evaluation for the veteran's service-
connected bilateral hearing loss, effective from June 3, 
1986.  His combined disability rating was 60 percent 
from May 15, 1995. 

5.	The evidence of record indicates that, prior to May 15, 
1995, the veteran had a high school education, and 
worked as a machinist until approximately 1978, was then 
self employed as a machinist until approximately March 
1985, worked as a parking lot manager until 
approximately August 1990, then worked as a machinist 
trainer from September 1990 to February 1992, and last 
worked as an insurance salesperson from March to July 
1992.  He reportedly last worked full time in February 
1991.  It was not shown that he was not working solely 
because of service connected disabilities.

6.	There is an approximate balance in the evidence as to 
whether, effective May 15, 1995, but no earlier, the 
veteran was precluded from securing or following a 
substantially gainful occupation consistent with his 
education and work experience, solely as a result of his 
service-connected disabilities.

7.	The veteran met the schedular requirements for 
eligibility for DEA on May 15, 1995.


CONCLUSIONS OF LAW

1.	Giving the veteran the benefit of the doubt, the 
criteria for establishing an effective date of May 15, 
1995, but not earlier, for the award of a total rating 
based upon individual unemployability due to service- 
connected disabilities have been met.  38 U.S.C.A. §§ 
5103-5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.400, 3.341, 4.16 (2006).

2.	The criteria for an effective date of May 15, 1995, but 
not earlier, for the award of eligibility for DEA are 
met.  38 U.S.C.A. §§ 3512, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.807, 21.3020 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006), aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the veteran's 
claims for an earlier effective date for the award of a TDIU 
and eligibility for DEA are being granted, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In an October 2006 letter, the RO informed the appellant of 
its duty to assist him in substantiating him claims under the 
VCAA and the effect of this duty upon him claims.  We 
therefore conclude that appropriate notice has been given in 
this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background 

A review of the record reflects that the appellant was 
awarded both a TDIU and eligibility for DEA in April 2002 
rating actions, made effective from February 14, 2002.  In a 
February 2003 determination, these benefits were effectuated 
from January 7, 2002.  The veteran now seeks an effective 
date earlier than January 7, 2002 for the award of a TDIU and 
eligibility for DEA.   

The record reflects that the veteran's initial claim for 
service connection and disability compensation was filed in 
April 1953.  In connection with that claim, the RO reviewed 
the veteran's service medical records that showed injuries 
incurred due to a mortar blast, and findings of a VA 
examination performed in June 1953.  Based in large measure 
on the VA examination findings, in an August 1953 rating 
decision, the RO granted service connection for residuals of 
a injury to the left peroneal nerve, residuals of a shell 
fragment wound of the left leg, residuals of a left leg scar, 
and residuals of shell fragment wounds of the right side of 
the head, left chest, right axilla, and right thumb.  The 
veteran's combined disability evaluation was 40 percent from 
March 21, 1953.

In March 1986, the RO received a VA hospital record that 
showed the veteran underwent arthroscopy, arthrotomy and 
other left knee surgery.  In a March 1986 rating decision, 
the RO denied service connection for a left knee disorder.

On June 3, 1986, the RO received the veteran's reopened claim 
that included a claim for service connection for hearing 
loss.  The RO reviewed VA medical records dated from January 
to April 1986 that described a perforated ear drum in 1952 
and occasional infection on the left thereafter with 
sensorineural hearing loss.  Left knee effusion, instability, 
and limitation of motion were also noted.  In a July 1986 
rating decision, the RO denied service connection for 
bilateral hearing loss and left knee disability.

VA outpatient records, dated from September 1986 to March 
1987, reflect the veteran's complaints of left knee pain.

In March 1987, the RO received a January 1987 signed 
statement from H.D.T., M.D., to the effect that the veteran's 
left knee disability was related to his injury in service.  

Also added to the record were the veteran's audiogram and 
sick leave records from E.I. Du Pont Demours & Company, Inc., 
dated from 1953 to 1977.

In November 1987, the RO again denied the veteran's claims.

During a September 1989 personal hearing at the RO, the 
veteran said his left knee problem and hearing loss were 
related to his combat injury in service.   

In a November 1990 decision, the Board denied the veteran's 
claims for service connection for a left knee disorder and 
bilateral defective hearing.  The veteran appealed the 
Board's action to the Court that vacated that determination 
and remanded the matter to the Board.  

In January 1993, the Board remanded the veteran's claims to 
the RO for further evidentiary development.

Added to the record were VA and non VA medical records, dated 
from 1988 to 1992, that reflect the veteran's treatment for 
left knee and ear problems.

On an October 1992 medical history completed by the veteran 
for Du Pont, he checked no to having serious injury or 
illness since last examined, and noted that he wore hearing 
aids and had urological problems.

Private medical records in November 1992 reflect the 
veteran's hospitalization for treatment of bladder outlet 
obstruction, benign prostatic hypertrophy, and urethral 
stricture.

On February 1, 1993, the RO received the veteran's formal 
claim for a TDIU.  On that, and during his May 1995 personal 
hearing at the RO, he indicated that he completed four years 
of high school education and had courses in blueprint reading 
and welding.  He said that after service he worked for Du 
Pont as a craftsman machinist but had difficulty meeting 
standards because he had to stand for four or five hours a 
day, that caused left knee pain.  He retired in 1978 and 
opened his own machinist shop that allowed him flexibility 
regarding sitting and standing, and operated it until 1985 
when it was sold.  He said his disability affected him full 
time in March 1985.  The veteran then taught a machinist 
course at a junior college for one year that involved less 
standing.  He stopped teaching because the course required 
him to stand for several hours a day that was difficult for 
him.  From March 1988 to August 1990 the veteran worked as a 
parking lot manager that allowed him to sit.  He indicated 
that he last worked full time in February 1991.  He worked as 
a machinist trainer for Du Pont from September 1990 to 
February 1992, and sold insurance from March to July 1992. 

A July 1993 VA orthopedic examination report indicates that 
the veteran gave a history of recurrent left knee pain for 
more than 40 years.  He underwent an arthrotomy of his left 
knee in 1978 after which a knee brace was prescribed.  He 
said his knee symptoms were aggravated by prolonged standing 
and walking.  Objectively, the veteran walked with a cane and 
wore a hinged left knee brace.  There was normal range of 
left knee motion, from 0 to 135 degrees, with a 1+ anterior 
drawer sign, but intact collateral ligaments.  He complained 
of tenderness upon palpation of the medial joint line of the 
left knee.  There was hypesthesia to light touch around the 
left calf.  X-rays showed post traumatic osteoarthritic 
changes of the left knee.  

Results of a July 1993 VA audiogram showed severe high 
frequency sensorineural hearing loss, bilaterally.  Audiogram 
findings, in pure tone thresholds, in decibels (dB), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
35
75
80
LEFT
         
45
65
85
100

The veteran averaged 55 dB and 74 dB losses for the right and 
left ears, respectively, for the four frequencies.  Speech 
recognition scores on the Maryland CNC Word List were 94 
percent in the veteran's right ear and 84 percent in his left 
ear. 

In an October 1994 rating decision, the RO granted service 
connection for a left knee disorder (post traumatic 
arthritis), evaluated as 10 percent disabling from May 1, 
1986, and bilateral hearing loss, evaluated as noncompensable 
from June 3, 1986.  The veteran's claim for a TDIU was 
denied.   The veteran's combined disability evaluation at 
that time was 40 percent.  

The veteran perfected an appeal as to the RO's denial of his 
claim for a TDIU and increased ratings for his left knee and 
hearing disabilities.  During his May 1995 personal hearing 
at the RO, he raised a claim for service connection for 
tinnitus.

A May 1995 statement from the veteran's co-worker, B.C., is 
to the effect that he worked with the veteran when he 
returned to Du Pont and noted that a stool was provided for 
him, as well as a chair and desk.  A cot was available in the 
medical section.

A July 1995 VA examination report indicates that audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
30
70
80
LEFT
         
40
50
65
85

The veteran averaged 50 dB and 60 dB losses for the right and 
left ears, respectively, for the four frequencies.  Speech 
recognition scores on the Maryland CNC Word List were 88 
percent in the veteran's right ear and 82 percent in his left 
ear.

In January 1996, the RO granted service connection and a 10 
percent rating for tinnitus, effective from May 15, 1995.  
The veteran's combined disability rating was 50 percent from 
May 15, 1995.

Added to the record were private medical records, dated from 
March 1985 to April 2001, some duplicative of those in the 
record, that reflected the veteran's treatment for hearing 
loss and erythematous left tympanic membrane.  These records 
also reflect the veteran's complaints of and treatment for 
chronic left knee pain and instability, as well as otitis 
externa, and sleep apnea.  In April 2000, VA hospitalized the 
veteran for treatment of bilateral upper and lower 
blepharoplasty, endoscopic brow lift, and left ear lesion 
excision.

On January 7, 2002, the veteran submitted a claim, in 
pertinent part, for residuals of shell fragment wounds to the 
right thumb.

A January 2002 VA examination report reflects the veteran's 
complaint of left knee weakness and his report that the knee 
gave way after using it for one hour.  He also had sleep 
apnea.  Objectively, the veteran could do simple arthritmetic 
and identify Harry Truman.  He was able to walk on his toes 
and heels easily, but was unsteady in tandem walking.  He 
could not jog.  Left quadriceps and hamstring muscles were 50 
percent weak and left anterior tibial and peroneal muscles 
were 25 percent weak.  Toe movements were normal.  There were 
superficial scars over the left calf with normal sensation.  
The examiner diagnosed 50 percent weakness in the left 
quadriceps and left hamstring and 25 percent in the left 
gastrocs and anterior tibial with normal sensation and 
reflexes.

On February 14, 2002, VA audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
40
80
85
LEFT
         
45
55
80
90

The veteran averaged 58 dB and 68 dB losses for the right and 
left ears respectively for the four frequencies.  Speech 
recognition scores on the Maryland CNC Word List were 76 
percent in the veteran's right ear and 82 percent in his left 
ear. 

In an April 2002 rating decision, the RO awarded a separate 
10 percent disability rating for painful and limited left 
knee motion, effective from May 1, 1986, and a 10 percent 
evaluation for bilateral hearing loss, effective from 
February 14, 2002.  The veteran's combined disability rating 
was 60 percent from February 14, 2002.

In a May 2002 memorandum, the VA chief of audiology reviewed 
medical records, including the private medical records dated 
in October 1996, and said those audiogram findings, in pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT

20
40
70
80
LEFT
         
55
95
105
78

The veteran averaged 53 dB and 78 dB losses for the right and 
left ears, respectively for the four frequencies. 

A November 2002 VA orthopedic examination report reflects the 
veteran's complaints of right thumb and left knee pain.  
Objectively, his right thumb had a healed scar with no muscle 
atrophy.  Left knee range of motion was from 0 to 110 degrees 
with patello femoral crepitus.  It was stable.  There was 
tenderness to palpation of the left lower leg with no 
atrophy.  X-rays showed right thumb post traumatic 
osteoarthritis and left knee post traumatic degenerative 
joint disease.  Left calf pain was also noted.  

In a December 2002 rating decision, the RO awarded a 10 
percent evaluation for the veteran's right thumb post 
traumatic osteoarthritis, effective January 7, 2002.  The 
veteran's combined disability rating was 60 percent from 
January 7, 2002.

In February 2003, the RO assigned an effective date of 
January 7, 2002, for the award of the veteran's TDIU.

In May 2003, the RO received the veteran's attorney's notice 
of disagreement with the RO's actions, including an increased 
rating for hearing loss and an earlier effective date for the 
TDIU and DEA eligibility.  The veteran perfected an appeal as 
to these matters.

In December 2003, the RO received VA medical records, dated 
from May 2000 to July 2002.  These records indicate the 
veteran used hearing aids.

In a July 2004 decision, the Board granted the veteran's 
claim for an initial 10 percent rating for bilateral hearing 
loss, prior to February 14, 2002.

In October 2004, the veteran submitted copies of his VA 
medical records, dated from May 1997 to July 2004, many 
duplicative of those previously considered.

In a June 2006 rating decision, the RO awarded a 10 percent 
disability rating for the veteran's service-connected 
bilateral hearing loss, effective from June 3, 1986.  The 
veteran's combined disability rating was 60 percent from May 
15, 1995.

III. Legal Analysis 

A.  Earlier Effective Date for TDIU

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The RO received the veteran's current 
formal claim for TDIU on February 1, 1993.  Nevertheless, as 
with a schedular rating, the Board may look to the evidence 
regarding his service-connected disabilities dated during the 
one-year period prior to his claim, to determine whether it 
was "ascertainable that an increase in disability had 
occurred."  38 C.F.R. § 3.400(o)(2).

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A report of medical treatment or examination may be accepted 
as an informal claim. 38 C.F.R. § 3.157 (2006).

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 
Vet. App. 343 (1997).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.  In Hazan, the Court held that a prior Board decision as 
to the degree of disability does not bar consideration of 
earlier evidence as to the effective date of a post-Board 
decision increase, even though any effective date awarded 
cannot be earlier than the decision of the Board.

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent, when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19.  Factors 
to be considered are the veteran's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. See Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  Thus, the criteria 
include both objective and subjective standards.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (Dec. 27, 1991).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough for a TDIU.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and retain employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can actually find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

As noted above, the effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within a year from that date; 
otherwise, the effective date is the later of the date of 
increase in disability or the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  A claim for a TDIU 
is, in essence, a claim for an increased rating.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating 
schedule.  See, e.g., Parker v. Brown, supra.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantially gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

As noted, a claim for TDIU is, in essence, a claim for an 
increased rating.  See Norris v. West, 12 Vet. App. at 420.  
In the present case, the record reflects that, in the 
February 1993 application for benefits, the veteran said that 
his service-connected disabilities affected his ability to 
work in March 1985, indicated that he last worked full time 
in February 1991 and worked part-time until July 1992. At 
that time his combined disability evaluation was 50 percent, 
effective from May 1, 1986.  

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2006)).  The veteran's claim for an increased 
(compensable) rating for his service-connected bilateral 
hearing loss was received at the RO in December 1994.  The 
Board notes that it evaluated the veteran's claim under the 
new regulations in the July 2004 Board decision that awarded 
the 10 percent rating prior to February 14, 2002.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2000 Hertz. 

In the present case, the record reflects that, in the 
February 1993 TDIU application, the veteran said his 
disabilities rendered him unable to work.  

After the veteran perfected his appeal as to his claim for a 
TDIU and his service-connected disabilities, in April 2002, 
the RO ultimately granted a 10 percent rating for bilateral 
hearing loss, effective from February 14, 2002.  The RO found 
that February 14, 2002 was the first clear indication that 
the veteran was totally disabled and entitled to the 10 
percent disability evaluation for his bilateral hearing loss.  
The RO based its determination on the VA audiological 
examination of that date.  The RO determined that as of 
February 14, 2002, the veteran met the requisite 60 percent 
schedular disability requirement for a TDIU.  Subsequently, 
in February 2003, the RO granted a 10 percent rating for the 
veteran's right thumb disability, effective from January 7, 
2002 when he filed his claim.  His combined disability rating 
was 60 percent from January 7, 2002 and the veteran's TDIU 
was effectuated from that date.

However, it was the RO's recent June 2006 rating decision 
that awarded a 10 percent evaluation for hearing loss 
effective from June 3, 1986, that led to the 60 percent 
combined disability evaluation effective from May 15, 1995, 
when the veteran met the threshold percentage criteria for a 
TDIU set out in 38 C.F.R. § 4.16(a).

Thus, the question arising for the Board is whether, prior to 
the receipt of his formal claim on February 1, 1993, the 
record shows that unemployability due to service-connected 
disability was factually ascertainable.

There is little doubt that the veteran believes that he was 
totally disabled since 1993 when he submitted his claim.  
However, the issue before the board is whether he was 
unemployable due solely to his then service-connected 
disabilities.  See Blackburn v. Brown, 4 Vet. App. 395, 398 
(1993) (entitlement to a TDIU must be established solely on 
the basis of impairment arising from service-connected 
disorders).

However, the record indicates that prior to February 1, 1993, 
service connection was in effect during this time only for 
residuals of a left peroneal nerve injury, evaluated as 20 
percent disabling, residuals of a shell fragment wound of the 
left knee, and residuals of a left leg scar, each evaluated 
as 10 percent disabling, and all effective from March 21, 
1953; and residuals of a shell fragment of the right thumb, 
right axilla, right side of the head and left chest that were 
awarded noncompensable disabiity evaluations.  His combined 
disability evaluation was 40 percent.  

As well, the record reflects that the veteran had other 
disabling non-service-connected disorders, including urologic 
disorders for which he was hospitalized in November 1992.  

Prior to May 15, 1995, service connection was in effect 
during this time for residuals of a left peroneal nerve 
injury, shell fragment wound of he left knee, left leg scar, 
left knee instability, and osteoarthritis, shown to be only 
moderately disabling, bilateral hearing loss, shown to be 
slightly disabling, and residuals of shell fragment wounds of 
the right thumb, right axilla, right side of the head, and 
left chest, all shown not to have been even marginally 
disabling.  The Board is of the opinion that the service-
connected disabilities, in their totally, cannot be said to 
have rendered the veteran unemployable at that time.  There 
is no showing that the veteran was unemployable with respect 
to any substantially gainful employment, including sedentary 
employment, prior to May 15, 1995.  It was only on that date 
that, pursuant to the award of the 10 percent rating for 
hearing loss, see Rhodan v. West, 12 Vet. App. 55 (1998), 
that his total disability based on service-connected 
disabilities could be said to have been established.

In awarding the veteran the 10 percent rating for his hearing 
loss, effective from June 3, 1986, the Board and then the RO 
awarded the veteran the version of the regulation most 
favorable to him.  See Rhodan, supra.  

The veteran testified at his May 1995 hearing that his left 
leg disabilities affected his ability to stand and walk and, 
thus affected his ability to work.  He reported that after he 
retired as a machinist in 1978, he operated his own business 
that enabled him greater flexibility to sit, until 
approximately 1985.  He said he taught a machinist course at 
a community college for one year but stopped because he had 
to stand for three hours a day and worked for three years as 
a manager of a parking system where he could sit.  He 
returned to Du Pont to train employees and was allowed to sit 
and take time off when needed, and held that job for 
approximately 16 months, and then worked selling insurance.  

To the extent that the veteran's history may be relied upon, 
the evidence of record does not show more than exacerbations 
of left leg disability and hearing loss that might have 
temporarily impaired his ability to work, but not his 
capacity to obtain or retain substantially gainful 
employment.  The July 1993 VA examiner reported that the 
veteran was ambulatory, albeit, with a cane and knee brace, 
with normal range of knee motion and intact ligaments, 
although post traumatic osteoarthritic changes were reported.

The Board notes that, as of May 15, 1995, the veteran had a 
combined service-connected rating of 60 percent and that, by 
that point, the combined effects of his service-connected 
disabilities was sufficiently disabling to render him 
unemployable.  The medical evidence seems compelling on this 
point.  We therefore believe that a reasonable doubt is 
raised, that we resolve in favor of the veteran.  
Accordingly, an effective date for the grant of a TDIU from 
May 15, 1995, is warranted.

In calculating the veteran's combined disabling rating in the 
June 2006 rating decision, the RO arrived at a combined 
rating of 60 percent (see 38 C.F.R. § 4.25 (2006)), effective 
May 15, 1995.  

The Board will thus accord the veteran the benefit of the 
doubt, and find that, in view of the effective date 
established for his service-connected combined evaluation, 
the veteran was unemployable due to his service-connected 
disabilities as of May 15, 1995.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.3.

However, an effective date prior to May 15, 1995 for the 
grant of a TDIU is not warranted.  Prior to May 15, 1995, as 
noted above, the veteran did not meet the schedular 
requirements for TDIU nor was there a showing that he was 
unemployable due solely to service-connected disabilities.

In reaching this conclusion, the Board is cognizant that the 
veteran has not appealed the effective date of his grant for 
service connection for his left leg disabilities, residuals 
of shell fragment wounds, or hearing loss.  In this instance, 
the veteran would not be eligible for an effective date for a 
TDIU earlier than May 15, 1995, given that he did not become 
eligible for a total rating until he was awarded a 10 percent 
disability evaluation for hearing loss, effective June 3, 
1986.  See 38 C.F.R. § 4.16(a).  Accordingly, the effective 
date of his TDIU is reflective, and dependent upon, the 
effective date granted for the 10 percent rating for 
bilateral hearing loss. 

Thus, because the veteran did not meet the minimum criteria 
of section 4.16(a) until May 15, 1995, the evidence of his 
employability did not reasonably raise a claim under 
38 C.F.R. §§ 3.155 and 3.157(b) (2006) until that date. 

Hence, the veteran met the requirements for a TDIU under 
38 C.F.R. § 4.16(a) as of May 15, 1995.

B. Earlier Effective Date for DEA Eligibility

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having service-connected disability evaluated as total 
and permanent in nature.  38 U.S.C.A. §§ 3500, 3501(a)(1), 
3512 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2006).

In the case of a veteran who is alive, the conditions for 
basic eligibility for DEA benefits include: (1) the veteran's 
discharge from service under conditions other than 
dishonorable; and (2) the veteran's having a permanent total 
service- connected disability.  38 C.F.R. § 3.807(a) (2006).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  38 C.F.R. § 3.340(a) (2006).  
Permanence of disability will be taken to exist when such 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b) (2006).

The term "total disability permanent in nature" for the 
purpose of DEA benefits means any disability rated total for 
the purposes of disability compensation which is based on an 
impairment reasonably certain to continue throughout the life 
of the disabled person.  38 U.S.C.A. § 3501(a)(7) (West 
2002).

In this case, and as set forth in detail above, the Board 
determined that the veteran was rendered totally disabled due 
to his service-connected disabilities on May 15, 1995.  Thus, 
the veteran met the requirements for eligibility for DEA as 
of May 15, 1995.


ORDER

An effective date for the grant of a total rating based upon 
individual unemployability due to service-connected 
disabilities, from May 15, 1995, is granted, subject to the 
laws and regulations controlling the award of monetary 
benefits.

An effective date for eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35, from May 15, 1995, is 
granted, subject to the laws and regulations controlling the 
award of monetary benefits.

REMAND

The Board notes that, in the June 2006 rating decision, the 
RO granted a 10 percent rating for bilateral hearing loss, 
effective from June 3, 2006.  Thereafter, in an October 2006 
written statement, the veteran's attorney expressly disagreed 
with that rating decision.  The Board construes the veteran's 
attorney's October 2006 written statement as a timely notice 
of disagreement (NOD) as to the issue of entitlement to a 
rating in excess of 10 percent for bilateral hearing loss 
effective from June 3, 1986.  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (NOD initiates review by the Board of the 
RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of an SOC)

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the 
case regarding the issue of entitlement 
to a rating in excess of 10 percent for 
bilateral hearing loss effective from 
June 3, 1986.  Then, if, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal as 
to this issue, should that claim should 
be returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


